Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David Klecyngier on 06/16/2022.
The claim version below replaces all previous claim versions: 
The application has been amended as follows: 

1-20. (Cancelled)

(Currently Amended) A colon cleansing composition, comprising:
52.5 to 187.5 g PEG having an average molecular weight of 2500 to 4500 Da; and
3.75 to 15 g of one or more alkali metal sulphates, alkaline earth metal sulphates or a mixture thereof; 
wherein the composition is configured for colon cleansing an ingestion [[a]] volume of 400 to 600ml of water; and 
wherein the composition is free from ascorbate components.

	(Currently Amended) The composition of claim 21, wherein the ingestion volume is about 500ml of water.

	(Currently Amended) The composition of claim 21, wherein the PEG is in the range of 75 to 150 g.

	(Currently Amended) The composition of claim 21, wherein the PEG is in the range of 90 to 112.5 g.

	(Currently Amended) The composition of claim 21, wherein the PEG is in the amount of 100 g.

	(Currently Amended) The composition of claim 21, wherein the one or more alkali metal sulphates, alkaline earth metal sulphates or the mixture thereof is in the range of 6 to 15 g.

	(Currently Amended) The composition of claim 21, wherein the one or more alkali metal sulphates, alkaline earth metal sulphates or the mixture thereof is in the amount of 9 g.

	(Previously Presented) The composition of claim 21, further comprising:
0.75 to 2.25g sodium chloride; and
0.075 to 2.25g potassium chloride.

(Previously Presented) The composition of claim 21, further comprising a sweetener wherein the sweetener is sucralose.

(Previously Presented) The composition of claim 21, further comprising citric acid.

(Currently Amended) The composition of claim 21, 
further comprising:
1.5 to 2.25 g sodium chloride,
0.15 to 1.5 g potassium chloride,
sucralose, and 
citric acid; 
wherein:
the PEG is in the amount of 100 g and the average molecular weight is 3000 to 4000 Da; and
the one or more alkali metal sulphates, alkaline earth metal sulphates or the mixture thereof is in the amount of 9 g sodium sulphate.

(Currently Amended) A colon cleansing solution, comprising:
130 to 250 g per liter PEG having an average molecular weight of 2500 to 4500 Da; and 
15 to 20 g per liter of one or more alkali metal sulphates, alkaline earth metal sulphates or a mixture thereof; and
400 to 600ml water; 
wherein the solution is free from ascorbate components.

(Cancelled) 

	(Cancelled) 

	(Cancelled) 

	(Cancelled) 

	(Previously Presented) The solution of claim 32, further comprising:
1.0 to 4.0 g per liter sodium chloride; and
0.1 to 3.0 g per liter potassium chloride.

(Previously Presented) The solution of claim 32, further comprising a sweetener wherein the sweetener is sucralose.

(Previously Presented) The solution of claim 32, further comprising citric acid.

(Previously Presented) A method of cleansing a colon of a subject comprising administering the solution of claim 32.

(Previously Presented) A method of cleansing a colon of a subject comprising administering the solution of claim 32 in combination with a different colon cleansing solution.

(Currently Amended) A colon cleansing solution, consisting essentially of:
130 to 250 g per liter PEG having an average molecular weight of 2500 to 4500 Da;
15 to 20 g per liter of one or more alkali metal sulphates, alkaline earth metal sulphates or a mixture thereof; 
400-600ml water;
optionally 0.5 to 5.0 g per liter sodium chloride; 
optionally 0.1 to 3.0 g per liter potassium chloride; 
optionally one or more flavoring agents; and
optionally one or more sweeteners; 
wherein the solution is free from ascorbate components.

43.	(Previously Presented) The composition of claim 21, wherein the polyethylene glycol is present at a level between 77.8% and 98.0% w/w; and
the sulphate component is present at a level between 2.0% and 22.2% w/w.

Reasons for Allowance



The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the instant colon cleaning composition/solution in a volume of 400 to 600 ml of water; wherein the composition/solution is free from ascorbate components. 

“With regard to claim 43, the subject matter is support by the below calculation. The calculation takes the components in claim 21 and converts them to w/w percentages in a composition containing only those two components, as shown below:

The overarching calculation is percentage (w/w) = [mass of component / total mass of components] x 100
 
Polyethylene glycol (PEG)
Maximum percentage is at highest level of PEG and lowest level of sulphate, i.e.
[187.5/(187.5+3.75)] x 100 = 98.0%
Lowest percentage is at lowest level of PEG and highest level of sulphate, i.e.
[52.5/(52.5+15)] x 100 = 77.8%
 
Sulphate
Maximum percentage is at highest level of sulphate and lowest level of PEG, i.e.
[15/(52.5+15)] x 100 = 22.2%
Lowest percentage is at lowest level of sulphate and highest level of PEG, i.e.
[3.75/(187.5+3.75)] x 100 = 2.0%.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/           Primary Examiner, Art Unit 1616